           Case 3:17-cv-00558-SRU Document 259 Filed 02/05/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                                              X
ONTARIO TEACHERS’ PENSION PLAN                                : CIVIL ACTION NO.
BOARD, Individually and as Lead Plaintiff on                  : 3:17-cv-00558-SRU
behalf of all others similarly situated; and                  :
ANCHORAGE POLICE & FIRE RETIREMENT                            :
SYSTEM, Individually and as Named Plaintiff on                :
behalf of all similarly-situated bond purchasers,             :
                                                              :
       Plaintiffs,                                            :
                                                              :
       v.                                                     :
                                                              :
TEVA PHARMACEUTICAL INDUSTRIES LTD.;                          :
EREZ VIGODMAN; EYAL DESHEH; ALLAN                             :
OBERMAN; SIGURDUR OLAFSSON;                                   :
DEBORAH GRIFFIN; MAUREEN CAVANAUGH                            :
AND TEVA PHARMACEUTICAL FINANCE                               :
NETHERLANDS III B.V.,                                         :
                                                              :
          Defendants.                                         :
                                                              X FEBRUARY 5, 2019


    MOTION TO INTERVENE BY PUTATIVE CLASS MEMBER CALIFORNIA STATE
    TEACHERS’ RETIREMENT SYSTEM FOR THE LIMITED PURPOSE OF TOLLING
                        THE STATUTE OF REPOSE

          The California State Teachers’ Retirement System (“CalSTRS”) hereby moves to

intervene for the sole purpose of protecting its claims as alleged in the amended

complaint from the expiration of a statute of repose. 1 By this motion to intervene,

CalSTRS provides defendants notice of CalSTRS’ claims under the allegations in the

amended complaint, as the Second Circuit suggested in Police and Fire Retirement

System of City of Detroit v. IndyMac MBS, Inc., 721 F.3d 95, 106 (2d Cir. 2013).


1
        Prior to filing this motion, CalSTRS sought to confer with counsel for the parties in attempt to
resolve the issues raised in the motion. Counsel for lead plaintiffs the Ontario Teachers’ Pension Plan
Board and the Anchorage Police & Fire Retirement System stated that lead plaintiffs would not oppose
this motion. Counsel for defendants did not respond to the request.
                                                     1
2054105
           Case 3:17-cv-00558-SRU Document 259 Filed 02/05/19 Page 2 of 6



Additionally, CalSTRS does not seek appointment as lead plaintiff or to otherwise

interpose itself into this action in any way, and CalSTRS seeks to preserve its status as

a putative class member, with the attendant rights and protections.

                                          BACKGROUND

          In their Amended Consolidated Class Action Complaint (the “Amended

Complaint”), the Ontario Teachers’ Pension Plan Board and the Anchorage Police &

Fire Retirement System (the “Named Plaintiffs”) allege, among other things, that

defendant Teva Pharmaceutical Industries, Ltd. (“Teva”) and a number of Teva’s

officers and directors violated 15 U.S.C. § 78aa (the “34 Act”) by making false and

misleading statements and failing to disclose that Teva had engaged in a price-raising

strategy that artificially increased its profits and resulted in an antitrust investigation by

the Department of Justice and the State of Connecticut Attorney General. (Docket No.

226). The Amended Complaint alleges that Teva’s false and misleading conduct began

on February 6, 2014. (Docket No. 226 ¶¶ 46-48). CalSTRS bought shares of Teva

stock during the alleged class period, including during the period immediately after the

February 6, 2014 date, and held shares through the end of the class period. 2

                                            ARGUMENT

I.        CALSTRS’ LIMITED INTERVENTION IS APPROPRIATE

          A federal court “may allow anyone to intervene who . . . has a claim or defense

that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

24(b)(1)(B). A party must bring a claim within five years of a violation of the 34 Act or

that claim will be barred by a statue of repose. 28 U.S.C. § 1658. In California Public

2
       CalSTRS is willing to provide counsel with copies of CalSTRS’ relevant transaction history in
Teva securities and to submit it for in camera review upon request.
                                                    2
2054105
           Case 3:17-cv-00558-SRU Document 259 Filed 02/05/19 Page 3 of 6



Employees’ Retirement System v. ANZ Sec., Inc., 137 S. Ct. 2042, 2052-53, 2055

(2017), the Supreme Court held that a statute of repose cannot be equitably tolled and,

thus, American Pipe Const. Co. v. Utah, 414 U.S. 538 (1974), which tolls a statute of

limitations once a class action lawsuit is filed, does not toll a statute of repose for

passive putative class members. See also IndyMac MBS, supra, 721 F.3d at 106. In

IndyMac, the Second Circuit explained that passive class members might file timely

motions to intervene to protect their claims from the expiration of a statute of repose.

721 F.3d at 112.

          Here, the Amended Complaint alleges that Teva violated the 34 Act commencing

on February 6, 2014 when it announced its fourth quarter 2013 and full-year 2013

financial results in a press release that failed to disclose that Teva’s profits were based

on inflated profits from a price-raising strategy. (Amended Complaint ¶ 46). The statute

of repose for any Section 10(b) claims arising from that violation expires on February 6,

2019. 28 U.S.C. § 1658 (setting five-year statute of repose). CalSTRS bought

1,404,441 Teva shares from February 6, 2014 to October 30, 2014. (Amended

Complaint ¶ 65). During the entire alleged class period, CalSTRS purchased 3,811,691

Teva shares and estimates its maximum recoverable damages to exceed $55 million.

          By this motion, CalSTRS is following guidance from the Second Circuit that

passive class members should preserve their claims from the expiration of the statute of

repose by moving to intervene. IndyMac, 721 F.3d at 112. CalSTRS’ claims against

the Teva defendants share common questions of law and fact with the Named Plaintiffs’

claims in the Amended Complaint and, therefore, intervention is appropriate. Fed. R.

Civ. P. 24. Allowing CalSTRS to intervene for the limited purpose of tolling the statute


                                               3
2054105
           Case 3:17-cv-00558-SRU Document 259 Filed 02/05/19 Page 4 of 6



of repose will not prejudice any of the parties and will not cause any delay as CalSTRS

is already a passive putative class member and does not seek to bring additional claims

against any additional parties. There will be no additional discovery because CalSTRS

is not seeking to become a lead plaintiff and seeks to retain the protections against

discovery that apply to passive class members. See In re Publication Paper Antitrust

Litig., No. 3:04 MD 1631 (SRU), 2005 WL 1629633, at *1 (D. Conn. July 5, 2005)

(denying discovery of class member).

          The sole purpose for this motion is to allow CalSTRS, a public pension fund

tasked with preserving the value of its beneficiaries’ retirement funds, to avoid the risk of

a time-bar against its claims if the case is dismissed on procedural grounds and to

preserve meaningful opt-out rights if a class is certified. The alternative option to

achieve these objectives would be for CalSTRS to file its own separate action against

the Teva defendants to toll the statute of repose, which would be contrary to judicial

efficiency and require the unnecessary expenditure of resources by the parties.




                                              4
2054105
           Case 3:17-cv-00558-SRU Document 259 Filed 02/05/19 Page 5 of 6



                                       CONCLUSION

          Accordingly, CalSTRS respectfully requests that the Court grant this motion to

allow it to intervene for the limited purpose of preserving its claims against the expiration

of the statute of repose, but also confirm that CalSTRS will nevertheless remain a

passive member of the putative class with all the associated rights and protections.

                                     INTERVENOR-PLAINTIFF CALIFORNIA STATE
                                     TEACHERS’ RETIREMENT SYSTEM,

                                     By:   /s/ Richard S. Order
                                           Richard S. Order, Esq.
                                           Federal Bar No. ct02761
                                           UPDIKE, KELLY & SPELLACY, P.C.
                                           100 Pearl Street, P.O. Box 231277
                                           Hartford, CT 06123-1277
                                           Telephone: 860-548-2600
                                           Facsimile: 860-548-2680
                                           Email: rorder@uks.com


                                           Irwin B. Schwartz, Esq.
                                           (pro hac vice motion pending)
                                           BLA Schwartz, P.C.,
                                           One University Avenue, Suite 302(b)
                                           Westwood, MA 02090
                                           Telephone: (781) 636-5032
                                           Fax: (617) 421-1810
                                           ischwartz@blaschwartz.com




                                              5
2054105
           Case 3:17-cv-00558-SRU Document 259 Filed 02/05/19 Page 6 of 6



                                CERTIFICATE OF SERVICE


          THIS IS TO CERTIFY that on February 5, 2019, a copy of the foregoing was

electronically filed. Notice of this filing will be sent via e-mail to all parties by operation

of the Court’s electronic filing system. A copy has also been sent by U.S. mail first

class, postage prepaid, to all counsel and pro se parties that do not have access to the

Court’s electronic filing system.

                                            By:       /s/ Richard S. Order
                                                    Richard S. Order, Esq.
                                                    UPDIKE, KELLY & SPELLACY, P.C.




                                                6
2054105
